UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

CHRISTOPHER MCCROBIE,

                                             Plaintiff,

v.                                                          1:15-cv-00018-LJV-MJR

PALISADES ACQUISITION XVI, LLC;
ASTA FUNDING, INC.;
HOUSLANGER & ASSOCIATES, PLLC;
TODD HOUSLANGER

                                             Defendants.

________________________________________________

 PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF HIS MOTION TO DEEM
 DOCKET ENTRY 88-1 AS HAVING BEEN FILED WITH PLAINTIFF’S MOTION TO
   AMEND NUNC PRO TUNC AND FOR LEAVE TO RE-FILE THE EXHIBITS TO
                       PLAINTIFF’S COMPLAINT

       A nunc pro tunc order should be granted or refused, as justice may require in view of the

circumstances of the particular case. Mitchell v. Overman, 103 U.S. 62, 65, 1880 WL 18766, at

*2 (U.S.,1880). Here, Defendant Palisades argues that Plaintiff should not be permitted to

proceed with his amended complaint against Defendants because a redlined copy of the

complaint was inadvertently not filed with his motion to amend, and because some exhibits are

either missing or were filed incorrectly. See Dkt#85, 89. As laid out in the accompanying

affidavit, Plaintiff Defendants have had copies of the redlined complaint, as well as all of the

exhibits for years. As such, it would be an extreme sanction to deny Plaintiff’s motion for failing

to attach the redlined complaint at Dkt 88-1 to his motion to amend, and for misfiling several

exhibits. See Deal v. Seneca County, 2009 WL 3378671, at *3 (W.D.N.Y.,2009) (The Second

Circuit clearly supports dismissal in extreme circumstances, and this case is not extreme.



                                                1
Consequently, the Court permits nunc pro tunc the filing of plaintiffs' Amended

Complainteffective May 12, 2009.”). Finally, Plaintiff notes that granting this motion will help

clarify the issues relevant for oral argument and narrow the issues the Court must resolve.

                                        CONCLUSION

       By reason of the foregoing, Plaintiff’s motion should be granted in all respects.



Dated: May 15, 2019                                 /s/ Timothy Hiller
                                                    Timothy Hiller, Esq.
                                                    Law Offices of Kenneth Hiller PLLC
                                                    Attorneys for the Plaintiff
                                                    6000 North Bailey Ave., Suite 1A
                                                    Amherst, NY 14226
                                                    (716) 564-3288
                                                     Email: thiller@kennethhiller.com
                                                           sandrews@kennethhiller.com
                                                            khiller@kennethhiller.com




                                                2
